Title: To Thomas Jefferson from Henry Rose, 19 October 1801
From: Rose, Henry
To: Jefferson, Thomas


Dear Sir
Alexandria 19th Octr. 1801
I observe it is stated in the Public Prints, that you have communicated to Doctr. Waterhouse the success of the Vaccine Matter in your family, and having been applyed to by my Medical friends of Kentucky and Tennassee for information on this subject, and for a supply of the infection,—I would be gratified in being informed whether you caused any of those persons who were inoculated with this matter to be exposed to the Variolous infection and the success of the experiment—Also where a supply of the first mentioned infection can be had—With every assurance of the highest respect & esteem I am Your
Obt & very Huml. Sevt.
Henry Rose
